—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered May 11, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The jury was free to reject the defendant’s affirmative defense of extreme emotional disturbance (see, People v Maher, 89 NY2d 456; People v Ayala, 221 AD2d 457; People v David, 143 AD2d 1031; see also, People v Casassa, 49 NY2d 668, cert denied 449 US 842).
The defendant’s remaining contentions are without merit. Miller, J. P., Sullivan, Santucci and Joy, JJ., concur.